Citation Nr: 1401956	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for impairment of Muscle Group XVII, left buttock.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of both buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F.H.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to August 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the case was remanded for the Veteran to be scheduled for a Board video conference hearing; in October 2013, such hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

[The Board notes that it has reviewed the Veteran's claims file, and the Virtual VA, and VBMS data systems to ensure that the complete record is considered.]

The claim for SMC based on loss of use of both buttocks is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At an October 2013 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking a rating in excess of 50 percent for impairment of Muscle Group XVII, left buttock.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the matter of a rating in excess of 50 percent for impairment of Muscle Group XVII, left buttock, moderate to severe muscle damage; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the October 2013 Board video conference hearing, the Veteran testified that he wished to withdraw his appeal seeking a rating in excess of 50 percent for impairment of Muscle Group XVII, left buttock.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a rating in excess of 50 percent for impairment of Muscle Group XVII, left buttock is dismissed.


REMAND

Loss of use of the buttocks, for the purpose of SMC, will be held to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, and additional disability making it impossible for the individual, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur); the assistance may be done by the individual's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 C.F.R. § 3.350(a)(3).

On private examination in September 2010, it was noted that the Veteran had an inability to rise from the seated position to the standing position, the stoop position to the standing position, and getting off the floor from a kneeling or stooped position without using external support due to atrophy/weakness of the right gluteus medius; the provider did not comment on the Veteran's ability to maintain postural stability.  In a March 2013 statement (submitted with a waiver of initial RO consideration), a private treatment provider (Dr. Martin) noted that the Veteran had "great difficulty" getting up from a seated position and had "difficulty" with any stooping or bending due to the lack of a left leg and atrophy of the right.  Dr. Martin further noted that the Veteran's pelvic architecture was "not right and never will be"; however, Dr. Martin did not specifically comment on the Veteran's ability to maintain postural stability.

At his October 2013 hearing, the Veteran testified that he was not able to rise from his chair unassisted, and he alleged that his private physicians had diagnosed him with a problem with his posture and pelvic tilt due to his severe injuries.

In light of the above, a contemporaneous examination to assess the disability is necessary.  In addition, updated treatment records are pertinent evidence that must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received that is pertinent to the claimed benefit during the pendency of the instant claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  The RO must specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received during the pendency of the instant claim.  If any records are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for a muscle examination of the Veteran to assess whether the Veteran has loss of use of both buttocks in accordance with the provisions of 38 C.F.R. § 3.350(a)(3).  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed.  Regarding the buttocks, the examiner should specifically address whether it is impossible for the Veteran, without assistance, to: (1) rise from a seated position; (2) rise from a stooped position (fingers to toes position); and (3) maintain postural stability (the pelvis upon head of femur).

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


